Citation Nr: 1549411	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a combined initial rating in excess of 30 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of ganglion cyst, right fourth toe, status post excision.

3.  Entitlement to service connection for residuals of a traumatic brain injury.

4.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1989, September 1997 to September 2000, and April 2003 to June 2005.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the pendency of this appeal, jurisdiction over these matters was transferred to the RO in St. Petersburg, Florida.

The issue of entitlement to service connection for residuals of a traumatic brain injury will be addressed in the remand portion of the decision below and is remanded to the RO.


FINDINGS OF FACT

1.  In May 2015, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to a combined initial rating in excess of 30 percent for a right shoulder disability.

2.  The residual surgical scar associated with the excision of the ganglion cyst, right fourth toe, is 3.0 centimeters by 0.2 centimeters; superficial; linear; stable; and painful.

3.  Throughout the appellate period, the non-scar manifestations of the Veteran's ganglion cyst, right fourth toe, status post excision, were pain that increases with use and weight bearing, flare-ups of pain, swelling, and decreased sensation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement a combined initial rating in excess of 30 percent for a right shoulder disability have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for an initial rating in excess of 10 percent for the surgical scar associated with the ganglion cyst, right fourth toe, status post excision, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.68, 4.118, Diagnostic Code 7804 (2015).

3.  The criteria for a separate initial 10 rating for the Veteran's ganglion cyst, right fourth toe, status post excision, have been met throughout the appellate period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Shoulder

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In May 2015, the Veteran submitted a request to withdraw the appeal as to the claim of entitlement to a combined initial rating in excess of 30 percent for a right shoulder disability.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to a combined initial rating in excess of 30 percent for a right shoulder disability.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and, thus, it is dismissed.

Ganglion Cyst, Right Fourth Toe, Status Post Excision

Because service connection was granted for the Veteran's ganglion cyst, right fourth toe, status post excision, in an October 2006 rating decision, this claim is now substantiated.  Consequently, the Veteran's submission of a notice of disagreement as to the initial rating assigned to this service-connected disability to does not trigger additional notice obligations.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(3) (2015).

The Veteran was afforded VA examinations in August 2006, June 2008, and November 2014.  The VA examiners reviewed the Veteran's claims file and treatment records, and administered thorough clinical evaluations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran has been provided VA examinations that are adequate for purposes of adjudicating his claim.

The Veteran's claim was previously before the Board in April 2008, at which it was remanded for additional development.  Specifically, the Board directed the RO to provide notice to the Veteran of all potentially applicable diagnostic codes; evidence showing the effects of worsening or increase in severity upon his employment and daily life; the evidence that VA will seek to provide and that the Veteran is expected to provide; and request that the Veteran provide any evidence in his possession that pertains to the claim.  These April 2008 remand directives were predicated on law that has since been modified.  At present, in order to satisfy VA's duty to notify in increased rating claims, VA must provide the Veteran with notice that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter also provided the Veteran with notice of the need to submit evidence of how the worsening of his claimed disability affected his employment.  The RO provided the Veteran this notice in an August 2008 letter.

In the April 2008 remand, the Board also directed the RO to provide the Veteran with a VA examination in order to ascertain the current severity of his ganglion cyst, right fourth toe, status post excision.  In June 2008 and in November 2014, the Veteran was scheduled for and underwent VA examinations.

Based on the above, the Board finds that the RO substantially complied with the April 2008 remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In the October 2006 rating decision, the RO assigned an initial noncompensable rating to the Veteran's service-connected ganglion cyst, right fourth toe, status post excision, under Diagnostic Code 5282, which concerns hammer toes, and Diagnostic Code 5284, which concerns general foot injuries, hyphenated as Diagnostic Codes 5282-5284.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that a hammertoe under Diagnostic Code 5282, is the service-connected disorder, and foot injury under Diagnostic Code 5284, is a residual condition.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  38 C.F.R. § 4.27; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  However, during the pendency of this appeal, the initial noncompensable rating for the Veteran's service-connected ganglion cyst, right fourth toe, status post excision, was increased to 10 percent pursuant to Diagnostic Codes 5099-7804.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2015).  Accordingly the first two digits of the first diagnostic code indicate the most closely related body part, musculoskeletal, followed by a 99, and Diagnostic Code 7804, which concerns scars.  The Veteran perfected an appeal, seeking a higher initial rating.

An April 2006 VA treatment record showed that the Veteran complained of a painful "corn" on his right fourth toe.  After a clinical evaluation, the diagnosis was ganglion cyst, right fourth toe.  There were no neurological or vascular symptoms, and there were no anomalies regarding the Veteran's skin.  The examiner described the cyst as freely mobile, covered by hyperkeratotic tissue, and transilluminatable.  The Veteran consented to aspiration of the cyst after the hyperkeratotic tissue was debrided.  The Veteran was instructed to aspirate the cyst on his own for the next three days.

A May 2006 VA treatment report demonstrated that the Veteran appeared for follow-up care, stating that the cyst had "grown back."  Clinical testing yielded results that echoed those from April 2006.  The examiner also determined that the Veteran's muscle strength was +5/5 for all lower extremity muscle groups tested.  All of the ranges or motion for anatomically relevant joints were full, pain free, and without crepitus.  Treatment options were discussed with the Veteran; he decided to undergo surgical intervention.

A June 2006 VA pre-operative report indicated that the Veteran's right fourth toe cyst was manifested by pain.

In June 2006, the Veteran underwent a surgical procedure to remove a ganglion cyst from his right fourth toe.  The associated treatment records demonstrate the possible presence of a right fourth hammertoe, but no definitive diagnosis was rendered.  Post-surgery imaging of his right foot did not reveal anything notable beyond the soft tissue dressing; the bony structures were intact, without evidence of fracture or dislocation.  

According to a post-operative June 2006 VA podiatry treatment report, the Veteran endorsed pain, but that medication was effective, and stated that he had been comfortable.  The Veteran requested crutches, but had no additional complaints.  A clinical evaluation showed an incision line that was "well coapted," with sutures intact, and no pus, drainage, cellulitis, or other symptoms consistent with infection.  

A few days later, the Veteran reported "doing well," with no complaints.  A clinical evaluation did not reveal any new findings.  Additionally, later in June 2006, the Veteran appeared for a follow-up appointment ambulating in work boots.  No new symptoms were discovered.  The sutures were removed.

During the August 2006 VA examination, the Veteran's ganglion cyst, right fourth toe, status post excision, was manifested by chronic, mild swelling; mild discoloration or redness; and occasional sharp pain, occurring once or twice daily, which he rated 7 to 8 on a 10-point scale.  The Veteran reported that he needed to be selective in his choice of footwear, as some shoes caused his fourth toe to be more sensitive.  Despite his symptoms, the Veteran stated that this disability was not affecting his functioning.  Further, the Veteran said that he had returned to "more of a baseline" after undergoing a successful surgical removal of the cyst.  Ultimately, the examiner rendered a diagnosis of right fourth digit ganglion cyst, which began in service and was surgically removed in June 2006; no diagnosis of hammertoe was rendered.

An October 2006 VA treatment report demonstrated that the Veteran complained of an aching pain in his right fourth toe.  The Veteran stated that this pain progressively worsened since early September.  At the time of this appointment, the Veteran stated that his pain was severe enough that he was "unable" to run.  A clinical evaluation revealed mild edema to the right fourth toe; pain upon palpation to proximal interphalangeal joint; mild pain upon during range of motion testing; and contracted fourth and fifth toes.  The examiner stated that a tuning fork reproduced "some symptoms," but not pain; the examiner did not elaborate as to elicited symptoms.  However, according to the assessment, the Veteran experience nerve entrapment, in addition to hammertoes of the right fourth and fifth digits.  The Veteran was scheduled to undergo radiological examination in order to rule out the presence of a stress fracture.

In his November 2006 notice of disagreement, the Veteran asserted that the "actual cause" of his service-connected disability was a bone spur.  He then stated that this disability "severely restricted" all of his "physical activities."

A November 2006 VA podiatry note showed that the Veteran complained of continued pain "when running."  The Veteran stated that he continued to self-administer cross-fiber massage on a daily basis.  The Veteran denied any other complaints.  At the time of the appointment, he ambulated in athletic shoes and socks.  A clinical evaluation did not reveal any vascular or neurological abnormalities.  Dermatologically, the examiner observed a well-healed cicatrix on the dorsal aspect of the Veteran's right fourth toe.  There was no erythema, no edema, no calor, no malodor, and no drainage.  Upon palpation, the Veteran endorsed pain.  The examiner also indicated that the Veteran's right fourth and fifth toes were "contracted."  The assessment was status post excision ganglion cyst and exostosis removal, right fourth toe; possible nerve entrapment; painful scar; and hammertoes fourth and fifth digits.

A January 2007 VA podiatry note demonstrated that the Veteran complained of throbbing pain, rated as 5 on a 10-pont scale, which radiated to the distal tip of his toe.  The Veteran stated that his pain was aggravated by his "WB" (work boots), but 

that the redness and swelling had reduced since his previous visit.  This report indicated that the Veteran massaged the affected area of his foot as directed.  A clinical evaluation demonstrated no vascular or neurological abnormalities.  Muscle strength was determined to be +5/5.  Range of motion testing for the Veteran's right fourth toe demonstrated pain on dorsiflexion, but all other anatomically relevant joints were fluent, pain free, and without crepitation.  The assessment was status post right fourth exostosis and ganglion cyst, painful scar, and hammertoes right fourth and fifth toes.

According to a June 2007 VA treatment report, the Veteran endorsed improvement.  He described his pain as more of an "ache" than a "sharp" pain, and stated that he continued to perform cross-fiber massage on a daily basis.  He denied other pedal complaints.  Vascularly and neurologically, no abnormalities were observed.  The examiner described a well-healed cicatrix on the dorsal aspect of the Veteran's right fourth toe, without erythema, edema, calor, malodor, or drainage.  Upon palpation, there Veteran endorsed pain, and the Veteran's right fourth and fifth digits were contracted.  The assessment was status post right fourth exostosis and ganglion cyst, possible nerve entrapment, painful scar, and hammertoes right fourth and fifth toes.

In December 2007, the Veteran testified before the Board.  The Veteran stated that, due to his employer's restrictions and the nature of his employment, he was prohibited from taking medications that would interfere with his duties as a pilot.  The Veteran explained that he was even prohibited from taking over-the-counter medications, such as Aspirin and Ibuprofen.  Instead, the Veteran used hot baths and a topical analgesic, biofreeze, to treat his symptoms.  At the time of the hearing, the Veteran endorsed pain of four to five on a 10-point scale.  After approximately 20 to 30 minutes of walking, the Veteran said his pain level would increase to eight or nine.  After a full work day, the Veteran stated that he experienced "real sharp" pains that interfered with his sleep.  The Veteran stated that the pain radiated into the top aspect of his right foot, but that he purchased specific square toed shoes, which help with his symptoms.  He also endorsed swelling on a "regular" basis and numbness.  The Veteran then explained that his VA doctors believed that he developed scar tissue after the surgical excision of the cyst and that the 

development of this scar tissue may have caused nerve impingement.  The Veteran then stated that the symptoms associated with his right fourth toe hindered his ability to perform chores around the house and exercise, specifically running.  He also said he could not play basketball or ski, among other activities, and altered his gait to avoid placing pressure on his right fourth toe.

A May 2008 VA treatment report shows that the Veteran complained of right foot pain.  The Veteran stated that he was taking naproxen for pain, which "takes the edge off."

In June 2008, the Veteran underwent a VA examination to assess the severity of his ganglion cyst, right fourth toe, status post excision.  The examiner observed that the Veteran did not utilize crutches, braces, a wheelchair, or cane, but wore wide-toed shoes.  The Veteran denied a history or unsteadiness and recent falls, as well as a history of inflammatory arthritis and traumatic joint dislocation.  The Veteran stated that he was limited to approximately 20 to 30 minutes of continuous walking and/or standing time due to his right fourth toe symptoms, but his ability to sit was not "particularly limited."  The Veteran remained independent in his activities of daily living, including eating, grooming, bathing, toileting, dressing, driving, and recreational activity.  Moreover, he stated that he was able to perform his occupational duties.  The Veteran endorsed sharp pain on a daily, but intermittent basis.  The pain was primarily located in the region of his right fourth toe, which he rated as four to five on a 10-point scale, which increased with prolonged walking and standing.  The Veteran stated that it was difficult for him to engage in any physical activities.  Upon physical evaluation, the examiner observed some malalignment of the Veteran's right fourth toe; a 3-centimeter scar over the anterolateral aspect of the right fourth toe; a noted deformity with contracture of the distal interphalangeal joint of the right fourth toe; decreased sensation on the lateral and dorsal aspects of the toe; and a slightly antalgic gait secondary to pain.  The scar was moderately sensitive to palpation.  The examiner administered range of motion testing with respect to the Veteran's ankle, which was within normal limits.  Overall standing hind foot alignment appeared to be neutral.  There was no significant evidence of abnormal weight bearing on the plantar surface of his foot.  

The Veteran stated that it was difficult for him to repeat range of motion testing with weight bearing on his right foot due to increasing pain.  The examiner stated that there appeared to be no associated increase in fatigue, weakness, lack of endurance, or incoordination with repetitive motion testing of the involved area.  A radiological study of the Veteran's right foot revealed no evidence of obvious acute fracture, subluxation, or blastic/lytic lesions.  Further, there was no evidence of soft tissue calcification, calcaneal spur, or major bone deformity.  However, there were very early degenerative changes of the interphalangeal joints and of the first metatarsophalangeal joint.  Ultimately, the examiner stated that the Veteran experienced decreased sensation on both the dorsal and lateral aspect of his right fourth toe; chronic distal interphalangeal contracture; pain with weight bearing and repeat activity; and a superficial and stable scar that is painful upon palpation.  Regarding functional limitations, the examiner stated that the Veteran experienced pain with weight bearing, as well as when attempting motion of the interphalangeal and metatarsophalangeal joints in the region.  Moreover, the Veteran's right fourth toe has a distal interphalangeal contracture that results in decreased motion of the interphalangeal joints of his right fourth toe.

In November 2014, the Veteran underwent a VA examination to ascertain the severity of his ganglion cyst, right fourth toe, status post excision, as well as the severity of his residual surgical scar.  With respect to the scar, the examiner determined that it was 3 centimeters in length by 0.2 centimeters in width.  Further, the examiner found that it was not painful and was stable.  The examiner found that the scar did not result in any limitation of function and, further, found that there were no other pertinent findings, complications, signs, or symptoms, such as muscle or nerve damage associated with the scar.  With respect to the symptoms associated with the underlying disability, the Veteran reported pain with use of his right foot.  Specifically, the Veteran endorsed pain in his right fourth toe when he walked for about 20 minutes.  The Veteran also stated that flare-ups impact the function of his right foot, re-stating that walking caused pain.  Despite this, he denied functional loss or functional impairment.  The examiner found that the Veteran's pain did not contribute to functional loss, even during flare-ups, because the pain appeared to be "minimal."  The examiner observed the presence of metatarsalgia, but not flatfoot or a Morton's neuroma.  The examiner also did not indicate the presence of hammertoe.  The examiner described the Veteran's disability as "mild" in severity, and found that it did not chronically compromise weight bearing or require use of arch supports, custom orthotic inserts, or shoe modifications.   The examiner indicated that imaging studies of the Veteran's foot were performed, and that the results did not indicate the presence of degenerative or traumatic arthritis.  The examiner stated that the Veteran's disability did not impact his ability to perform his occupational tasks; however, the Veteran took time off on four occasions in the previous year due to pain.  The examiner then indicated that the Veteran is generally able to switch his tour of duty when these instances occur.

As discussed above, the RO has already assigned a 10 percent evaluation based on the residual surgical scar, which it determined is painful and stable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  In order for an initial rating in excess of 10 percent to be assigned under Diagnostic Code 7804, the evidence must demonstrate that the Veteran's ganglion cyst, right fourth toe, status post excision, be manifested by three or more painful or unstable scars.  However, the evidence establishes that there is only one scar associated with this disability and, thus, an initial rating in excess of 10 percent is not warranted pursuant to Diagnostic Code 7804.

Additionally, the Veteran's scar at issue here is not located on his head, face, or neck; it is not deep; and it is linear and stable.  Consequently, Diagnostic Codes 7800, 7801, and 7802 are inapplicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802 (2015). 

Beyond the scar, the evidence of record demonstrates that the Veteran's ganglion cyst, right fourth toe, status post excision, is manifested by pain that increases with use and weight bearing, flare-ups of pain, swelling, and decreased sensation.  

The Rating Schedule does not include a specific diagnostic code for post-surgical excision of a ganglion cyst, thus, the Board must rate the residual symptoms by analogy.  38 C.F.R. § 4.27.  Under Diagnostic Code 5284, a foot injury that is "moderate" warrants a 10 percent disability rating.  If "moderately severe," a 20 percent disability rating is appropriate.  If the foot injury is "severe," a maximum 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Based on the Veteran's disability picture, and after a review of all of the evidence of record, the Board finds that the Veteran's service-connected disability more nearly approximates a "moderate" foot injury.  Consequently, the Board finds that a separate initial 10 percent rating is warranted throughout the pendency of this appeal.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2015); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Other diagnostic codes pertaining to the right foot have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence of record does not show that the Veteran's ganglion cyst, right fourth toe, status post excision, was manifested by weak foot, claw foot, hallux rigidus, malunion or nonunion of the metatarsal bones, or pes planus.  Thus, the corresponding diagnostic codes are not for application here.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5283 (2015).

Under Diagnostic Code 5282, a 10 percent rating is warranted for unilateral hammer toe deformity of all toes without claw foot.  A 10 percent rating is the maximum available schedular rating under Diagnostic Code 5282.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  However, the Veteran's service-connected disability only affects one toe.  Moreover, given that a 10 percent rating has already been assigned throughout the pendency of this appeal for this additional impairment caused by the Veteran's service-connected right fourth toe, a rating under this diagnostic code does not afford a rating in excess of the separate 10 percent assigned herein.

Additionally, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a diagnostic code is not predicated on limitation of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Given that Diagnostic Codes 7804 and 5284, upon which the initial ratings are based, are not predicated on limitation of motion alone, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for application.

Finally, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity at the elective level.  38 C.F.R. § 4.68 (2015).  Pursuant to Diagnostic Code 5172, which concerns the amputation of toes, other than the great toe, if one or two toes are amputated and involve the removal of the metatarsal head, a 20 percent rating is warranted.  If one or two toes are amputated and there is no removal of the metatarsal head, a noncompensable rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5172 (2015).

A 10 percent rating for the painful scar associated with the surgical excision of the Veteran's ganglion cyst, right fourth toe has been assigned during the pendency of the appeal.  As determined above, the Board finds that a separate initial rating of 10 percent is warranted for a "moderate" foot injury based on the musculoskeletal manifestation of the Veteran's ganglion cyst, right fourth toe, status post excision.  These separate 10 percent ratings combine for a total rating 20 percent for all of the disability associated with the Veteran's right fourth toe.  38 C.F.R. § 4.25 (2015).  This 20 percent rating is the maximum available rating assignable given that a 20 percent rating would be assigned if the Veteran's right fourth toe was amputated and involved removal of the metatarsal head.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5172.  Consequently, an initial rating in excess of 10 percent for either the scar or the other manifestations of the Veteran's disability is prohibited as a matter of law.

In making this determination, the Board is granting a separate 10 percent rating for the Veteran's disability, finding that it more nearly approximates a moderate "foot" injury.  The Board's application of Diagnostic Code 5284 does not expand the scope of the grant of service connection to include the Veteran's entire right foot, nor does it permit the use of 38 C.F.R. § 4.71a, Diagnostic Code 5166 (2015), when determination the maximum assignable rating under 38 C.F.R. § 4.68.  Again, the Rating Schedule does not have a specific diagnostic code for the Veteran's disability and, thus, Diagnostic Code 5284 is applied analogously.  38 C.F.R. § 4.27.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2015).   Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's service-connected ganglion cyst, right fourth toe, status post excision, is evaluated by analogy as a "foot" injury pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, as well as a dermatological disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The evidence demonstrated that the Veteran's ganglion cyst, right fourth toe, status post excision, is manifested by pain that increases with use and weight bearing, flare-ups of pain, swelling, and decreased sensation, as well as a residual surgical scar that is linear, superficial, and painful.  Schedular ratings in excess of those already assigned are provided for certain manifestations of ganglion cyst, right fourth toe, status post excision, but cannot be assigned in the Veteran's case as a matter of law.  38 C.F.R. § 4.68.  As such, for purposes of this extraschedular analysis, the Board finds that the two separate 10 percent ratings do not fully contemplate all of the manifestations of the Veteran's ganglion cyst, right fourth toe, status post excision.

In the second step of the extraschedular inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's "exceptional" disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  The Veteran did not assert and the evidence of record was not otherwise supportive of finding that the disability at issue necessitated frequent periods of hospitalization.  Further, the evidence demonstrated that the Veteran was employed as a pilot.  Although he described increasing symptoms due to the performance of his occupational tasks, to include walking between the aircraft, there was no indication that his service-connected ganglion cyst, right fourth toe, status post excision, resulted in marked interfere with his employment.  Indeed, the Veteran was able to perform his job without the use of recommended medication, as such was prohibited by his employer.  Further, during the December 2007 Board hearing, the Veteran testified that the performance of his work mainly involved the use of his upper body, or that he could use the ball of his foot to avoid his affected toe.  Moreover, during the November 2014 VA examination, the Veteran stated that he took leave from work on four occasions in the previous year, but that he was able to shift his tour of duty.  Consequently, even if the disability picture associated with the Veteran's service-connected ganglion cyst, right fourth toe, status post excision, is not adequately contemplated by the Rating Schedule, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115; see 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5284, 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Generally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability or a specifically nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right fourth toe, the evidence shows no distinct periods of time during the appeal period, when this service-connected disorder varied to such an extent that ratings assigned herein would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, given that schedular ratings in excess of those already assigned are prohibited as a matter of law, the doctrine is not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to a combined initial rating in excess of 30 percent for a right shoulder disability is dismissed.

An initial rating in excess of 10 percent for the residual surgical scar associated with the ganglion cyst, right fourth toe, status post excision, is denied.

A separate 10 percent initial rating for the non-scar manifestations of the ganglion cyst, right fourth toe, status post excision, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Residuals of Traumatic Brain Injury

To date, the RO has not issued a statement of the case in response to the July 2015 notice of disagreement with respect to the claim of entitlement to service connection for residuals of a traumatic brain injury, also claimed as an amnestic disorder.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  As such, the Board must remand this claim in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Restless Leg Syndrome

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for restless leg syndrome.  The evidence of record includes a current diagnosis of restless leg syndrome, and the Veteran asserts that he experienced lay observable symptoms as early as 2004.  However, the Veteran's service treatment records did not demonstrate complaints of or treatment for restless leg syndrome.  In order to satisfy VA's duty to assist, the Board finds that a remand is required in order to provide the Veteran with a VA examination to determine the etiological relationship, if any, between his restless leg syndrome and his active duty.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided a VA examination with respect to his restless leg syndrome.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all of the symptoms associated with the Veteran's restless leg syndrome.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is must provide an opinion as to:

(a) whether the Veteran's restless leg syndrome was incurred in or due to his active duty; and

(b) whether the Veteran's restless leg syndrome was caused or aggravated by a service-connected disability.

In rendering any etiological opinion, the examiner must address the Veteran's assertion that he experienced restless leg syndrome or symptoms thereof as early as 2004.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other indicated development, the claim of entitlement to service connection for restless leg syndrome must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

4.  Thereafter, RO must issue the Veteran a statement of the case and notification of his appellate rights.  The RO must inform the Veteran that to vest jurisdiction over the issue of entitlement to service connection for residuals of a traumatic brain injury with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to this issue, it must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


